FILED
                                                                                     February 1, 2022
                                                                                     EDYTHE NASH GAISER, CLERK
                                                                                     SUPREME COURT OF APPEALS
                                                                                         OF WEST VIRGINIA
                              STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS



Hartzell Ray Foster,
Petitioner Below, Petitioner

vs.) No. 21-0264 (Barbour County 20-C-8)

Donnie Ames, Superintendent, Mt. Olive
Correctional Complex,
Respondent Below, Respondent




                               MEMORANDUM DECISION



        Self-represented petitioner Hartzell Ray Foster appeals the March 19, 2021, order of the
Circuit Court of Barbour County denying his sixth petition for a writ of habeas corpus. Respondent
Donnie Ames, Superintendent, Mt. Olive Correctional Complex, by counsel Patrick Morrisey and
Andrea Nease Proper, filed a response in support of the circuit court’s order. Petitioner filed a
reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         On August 28, 1978, petitioner killed a woman in connection with “a cocaine deal that had
gone sour.” State v. Foster (“Foster I”), 171 W. Va. 479, 480, 300 S.E.2d 291, 292 (1983).
Petitioner asserted that he acted in self-defense, and, on appeal in Foster I, we found that the circuit
court’s circumscription of the defense’s impeachment of the State’s star witness denied petitioner
a fair trial. Id. at 480, 300 S.E.2d at 292. Accordingly, we reversed petitioner’s first-degree murder
conviction and remanded the case for a new trial. Id. at 483, 300 S.E.2d at 295. Upon retrial,
petitioner was again convicted of first-degree murder and was sentenced to a life term of
incarceration without the possibility of parole. Following petitioner’s second conviction and
sentencing, this Court refused his appeal by order entered on May 14, 1985.
                                                    1
        Subsequently, petitioner filed five separate petitions for a writ of habeas corpus in the
Circuit Court of Barbour County prior to the filing of his instant petition. In Foster v. Ballard
(“Foster II”), No. 16-1000, 2017 WL 4570571 (W. Va. Oct. 13, 2017) (memorandum decision),
this Court affirmed the circuit court’s denial of the fifth petition, finding that “[t]he record is replete
with findings from all of petitioner’s habeas proceedings that are sufficient to explain why his
grounds for relief are without merit.” Id. at *4. As noted in Foster II, in petitioner’s previous habeas
proceedings, he alleged that, after this Court’s remand of the case in Foster I, trial counsel was
ineffective in not accepting a purported offer by the State to allow petitioner to plead guilty to
second-degree murder. Id. at *1-3. To support his claim, petitioner submitted an affidavit in which
trial counsel affirmed that petitioner advised him that he would plead guilty to second-degree
murder if such an offer was the best offer petitioner could obtain. While trial counsel’s affidavit
was unsigned and non-notarized, the circuit court considered petitioner’s claim, finding that
petitioner’s desire for “the best plea bargain that could be obtained” prevented the parties from
reaching a plea agreement. The circuit court found either that there was never a “valid plea offer”
(due to a lack of agreement as to whether second-degree murder was the best offer petitioner could
obtain) or that, even if the State made such an offer, trial counsel had no authority to accept it
“without first conferring with [petitioner]” prior to the State’s withdrawal of the offer. Id.

        On March 19, 2021, petitioner filed the instant habeas petition in the circuit court. In the
instant petition, petitioner alleged that, while he submitted trial counsel’s affidavit with his first
petition in 1990, trial counsel finally provided a signed and notarized copy of the affidavit on
November 28, 2017, approximately a month and a half following our decision in Foster II. 1
Petitioner argued that the signed and notarized copy of the affidavit constituted newly-discovered
evidence that trial counsel was ineffective in not accepting the State’s purported offer. In rejecting
petitioner’s argument, the circuit court found that, notwithstanding the fact that an unsigned and
non-notarized copy of trial counsel’s affidavit was previously submitted, petitioner’s ineffective
assistance claim was “finally adjudicated” in his prior habeas proceedings. Accordingly, the circuit
court denied petitioner’s instant habeas petition.

        Petitioner now appeals the circuit court’s March 19, 2021, order denying his instant habeas
petition. This Court reviews a circuit court’s order denying a habeas petition under the following
standards:
                “In reviewing challenges to the findings and conclusions of the circuit court
        in a habeas corpus action, we apply a three-prong standard of review. We review
        the final order and the ultimate disposition under an abuse of discretion standard;
        the underlying factual findings under a clearly erroneous standard; and questions
        of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va.
        417, 633 S.E.2d 771 (2006).

        1
         In petitioner’s instant habeas petition, he asserted—in a single sentence—that, with
appointment of habeas counsel, he could discover “other grounds for relief.” In Losh v. McKenzie,
166 W. Va. 762, 277 S.E.2d 606 (1981), this Court found that the assertion of grounds for relief
“without detailed factual support does not justify the issuance of a writ, the appointment of counsel,
and the holding of a hearing.” Id. at 771, 277 S.E.2d at 612. Therefore, we find that the circuit
court properly declined to address unspecified grounds due to a lack of detailed factual allegations.
                                                  2
               ....

               “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel if the petition, exhibits, affidavits or other documentary evidence filed
       therewith show to such court’s satisfaction that the petitioner is entitled to no relief.’
       Syllabus Point 1, Perdue v. Coiner, 156 W.Va. 467, 194 S.E.2d 657 (1973).” Syl.
       Pt. 2, White v. Haines, 215 W.Va. 698, 601 S.E.2d 18 (2004).

Syl. Pts. 1 and 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016).

       Because we have before us the denial of petitioner’s sixth habeas petition, we first consider
the application of Syllabus Point 4 of Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981):

               A prior omnibus habeas corpus hearing is res judicata as to all matters
       raised and as to all matters known or which with reasonable diligence could have
       been known; however, an applicant may still petition the court on the following
       grounds: ineffective assistance of counsel at the omnibus habeas corpus hearing;
       newly discovered evidence; or, a change in the law, favorable to the applicant,
       which may be applied retroactively.

       On appeal, petitioner argues that the instant petition is permitted pursuant to the first Losh
exception. Petitioner acknowledges that our finding in Foster II provides that

       [c]ontrary to petitioner’s contention, the circuit court found that petitioner’s habeas
       [counsel] “specifically requested an evidentiary hearing to more fully develop the
       facts,” but that the decision to hold a hearing was the court’s to make and the court
       determined that it was satisfied that petitioner was entitled to no relief. The circuit
       court’s finding in [petitioner’s third habeas proceeding] is supported by earlier
       findings made in [the second habeas proceeding]. In the [second habeas]
       proceeding, the circuit court found that there was “no need for oral arguments or
       [an] evidentiary hearing” and noted that it had reviewed “the transcripts of all pre-
       trial proceedings, the transcript of [petitioner’s second] trial, the transcript of the
       post-trial proceedings, and all subsequent matters filed including the 1990 [p]etition
       for [h]abeas [c]orpus relief in [petitioner’s first habeas proceeding].” Accordingly,
       given the circuit court’s findings that no evidentiary hearing was necessary and that
       the record in [the second habeas proceeding] was fully developed, we find that
       petitioner’s [second] habeas proceeding . . . constituted an omnibus proceeding that
       triggers the application of the doctrine of res judicata to bar subsequent, successive
       petitions subject to the exceptions set forth in syllabus point 4 of Losh.

2017 WL 4570571, at *4.

       Respondent argues that, while petitioner states that he is relying upon the first Losh
exception, he failed to raise ineffective assistance of habeas counsel in the instant petition. “This
                                                  3
Court will not pass on a nonjurisdictional question which has not been decided by the trial court
in the first instance.” Syl. Pt. 2, Sands v. Sec. Trust Co., 143 W. Va. 522, 102 S.E.2d 733 (1958).
Based upon our review of the instant petition, we find that the Losh exception petitioner argued
before the circuit court was newly-discovered evidence—not ineffective assistance of habeas
counsel. Accordingly, pursuant to Syllabus Point 2 of Sands, we address only whether the second
Losh exception allowed petitioner to file the instant petition notwithstanding the doctrine of res
judicata. 2

       The test for evaluating newly-discovered evidence is set forth in the Syllabus of State v.
Frazier, 162 W. Va. 935, 253 S.E.2d 534 (1979), in which this Court held that

               “[a] new trial will not be granted on the ground of newly-discovered
       evidence unless the case comes within the following rules: (1) The evidence must
       appear to have been discovered since the trial, and, from the affidavit of the new
       witness, what such evidence will be, or its absence satisfactorily explained. (2) It
       must appear from facts stated in his affidavit that plaintiff was diligent in
       ascertaining and securing his evidence, and that the new evidence is such that due
       diligence would not have secured it before the verdict. (3) Such evidence must be
       new and material, and not merely cumulative; and cumulative evidence is
       additional evidence of the same kind to the same point. (4) The evidence must be
       such as ought to produce an opposite result at a second trial on the merits. (5) And
       the new trial will generally be refused when the sole object of the new evidence is
       to discredit or impeach a witness on the opposite side.” Syllabus Point 1, Halstead
       v. Horton, 38 W.Va. 727, 18 S.E. 953 (1894)[, overruled on other grounds, State v.
       Bragg, 140 W. Va. 585, 87 S.E.2d 689 (1955)].

Petitioner argued in the instant petition that the circuit court denied relief in his prior habeas
proceedings because it found trial counsel’s affidavit unreliable. According to petitioner, now that
trial counsel has finally provided a signed and notarized copy, the affidavit is reliable and would
produce a different result than those in his previous habeas proceedings.

        Petitioner’s argument is contrary to our finding in Foster II. In Foster II, we found that the
circuit court’s previous denials of habeas relief were based upon its determination that the
allegations in trial counsel’s affidavit, even if reliable, were insufficient to support a finding that
trial counsel was ineffective in not accepting a purported plea offer. 2017 WL 4570571, at *1-3.
Thus, in the instant case, the now-signed and notarized affidavit did not constitute newly-
discovered evidence pursuant to Frazier because trial counsel’s affirmation—that petitioner
advised him that he would plead guilty to second-degree murder if such an offer was the best offer
petitioner could obtain—was consistent with the circuit court’s prior determination that
petitioner’s desire for a more advantageous plea offer prevented the parties from reaching a plea
agreement. Therefore, we find that the circuit court properly rejected the claim that petitioner is
entitled to habeas relief based upon newly-discovered evidence. Accordingly, we conclude that

       2
        Petitioner did not raise the third Losh exception—a change in the law, favorable to the
applicant, which may be applied retroactively—either before the circuit court or in this appeal.
                                                4
the circuit court did not abuse its discretion in denying petitioner’s instant habeas petition.

        For the foregoing reasons, we affirm the circuit court’s March 19, 2021, order denying
petitioner’s sixth petition for a writ of habeas corpus.

                                                                                            Affirmed.

ISSUED: February 1, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                                  5